Exhibit 99.1 Investor Contact: John Morgan (859) 232-5568 jmorgan@lexmark.com Media Contact: Jerry Grasso (859) 232-3546 ggrasso@lexmark.com Lexmark reports first quarter 2011 results · GAAP revenue of $1.034 billion, Non-GAAP of $1.037 billion · GAAP operating income margin of 10.9 percent, Non-GAAP of 11.9 percent · GAAP EPS of $1.04, Non-GAAP of $1.14 LEXINGTON, Ky.,April 26, 2011 – Lexmark International, Inc. (NYSE: LXK) today announced financial results for the first quarter of 2011. “Despite the near-term marketplace and transitional challenges we faced this quarter, Lexmark’s strategic focus areas grew as we continue to execute our long-term strategy of targeting higher usage, higher growth areas of the business market,” said Paul Rooke, Lexmark president and chief executive officer.“Yesterday’s product announcements advance Lexmark’s position in two rapidly growing segments; workgroup color lasers and enterprise content management. “Lexmark’s strong balance sheet, good liquidity and long history of solid cash generation position us well to continue to compete successfully and to invest in strategic initiatives aimed at delivering improved shareholder value,” added Rooke. First Quarter 2011 Results GAAP revenue for the first quarter of 2011 of $1.034 billion declined 1 percent from the same quarter last year. Earnings Per Share 1Q11 1Q10 GAAP Restructuring-related adjustments Acquisition-related adjustments Non-GAAP GAAP earnings per share for the first quarter of 2011 were $1.04. Excluding $0.10 per share for restructuring-related and acquisition-related adjustments, earnings per share for the first quarter of 2011 would have been $1.14. GAAP earnings per share for the first quarter of 2010 were $1.20. Earnings per share for the first quarter of 2010 would have been $1.35 excluding $0.15 per share for restructuring-related adjustments. In the first quarter, hardware revenue declined 12 percent year on year, supplies revenue was about flat, and Software and Other revenue grew 44 percent, or 50 percent excluding acquisition-related adjustments. Imaging Solutions and Services (ISS) revenue of $1.015 billion declined 3 percent in the first quarter compared to the same period last year. Perceptive Software revenue in the first quarter was $19 million, or $21 million excluding acquisition-related adjustments. First quarter 2011 GAAP results: · Revenue was $1.034 billion compared to $1.043 billion last year. · Gross profit margin was 37.6 percent versus 36.9 percent in 2010. · Operating expense was $276 million compared to $251 million last year, higher principally due to the acquisition of Perceptive Software. · Operating income margin of 10.9 percent includes $10 million pretax for restructuring-related and acquisition-related adjustments. Operating income margin in 2010 of 12.8 percent included $15 million for pretax restructuring-related adjustments. · Net earnings for the quarter were $83 million compared to first quarter 2010 net earnings of $95 million. First quarter 2011 non-GAAP results, excluding restructuring-related and acquisition-related adjustments: · Revenue would have been $1.037 billion compared to $1.043 billion last year. · Gross profit margin would have been 38.2 percent versus 37.6 percent in 2010. · Operating expense would have been $272 million compared to $244 million last year, higher principally due to the acquisition of Perceptive Software. · Operating income margin would have been 11.9 percent compared to 14.2 percent last year. · Net earnings would have been $91 million compared to $107 million in the first quarter of 2010. In the first quarter of 2011, net cash provided by operating activities was $85 million, capital expenditures were $36 million, and depreciation and amortization was $51 million. The company ended the quarter with $1.3 billion in cash and current marketable securities. New Offerings Target Strategic Growth Areas Recently, Lexmark announced new hardware and software offerings that strengthen its position in two strategic growth areas, workgroup color lasers and document workflow solutions. Lexmark again gained market share in 2010 in its key segment of branded workgroup devices due to a strong focus on developing innovative hardware technology that integrates seamlessly with intelligent software solutions – enabling customers to save time and money. Lexmark X548 Color Laser MFP Family The addition yesterday of the Lexmark X548 color laser multifunction product (MFP) family is aligned squarely with Lexmark’s strategy to provide disruptive A4 (8.5-inch x 11-inch) technology to business customers through smart devices. Designed for the rapidly growing mid-size workgroup segment, the Lexmark X548de and X548dte deliver the performance, capabilities, solutions and security features representative of more costly devices – but with a smaller footprint and at an affordable price point. Accentuated by a sophisticated, 7-inch color touch screen, the Lexmark X548 color laser MFP family comes standard with pre-loaded, time-saving applications and can be customized with tailored workflows based on unique business needs. Lexmark Solutions Platform During the first quarter, Lexmark announced Lexmark Print Release with My e-Task and Lexmark Accounting.This bundled solution gives users the flexibility to access and print from any enabled MFP on their company’s global network. It also enhances security by holding jobs in the print queue until they are released by the user, eliminating unclaimed documents. Once a user authenticates at the device, Lexmark My e-Task presents a personalized user interface including personal shortcuts and workflow icons. Lexmark Accounting provides organizations with a complete view of printing practices and the ability to identify areas where print volumes are higher than desired. This trio of solutions is delivered on the Lexmark Solutions Platform, premise based technology developed solely by Lexmark. Lexmark Back-Office ECM Solutions Enterprise Content Management (ECM) solutions expand Lexmark’s growth opportunities around the globe by leveraging Perceptive Software’s ImageNow platform – further integrating the two companies’ technologies to provide customers with a more comprehensive, end-to-end content management solution to capture, manage and access key information within their businesses. Yesterday, Lexmark debuted three back-office end-to-end solutions that accelerate the flow of information and enable companies to improve both compliance and productivity. These solutions decrease paperwork, boost efficiency and reduce risk and compliance issues for human resources, accounting and travel reimbursement departments. · Recruitment and Onboarding makes the hiring process more efficient for managers, as well as HR staff, by eliminating manual tasks. The solution also ensures compliance by automatically detecting missing information such as critical forms, reports or signatures and reduces risk associated with managing and storing hard copy documents. · Invoice Processing initiates the task at the point of receipt with intelligent capture on Lexmark MFPs to speed the process and reduce cost of mailing hardcopy invoices. The solution accelerates matching, approval and payment by automating manual tasks in order to capitalize on vendor discounts, and synchronizes data with ERP and financial systems to ensure real-time visibility to payables. · Travel and Expense eliminates paper and postage expenses by electronically capturing receipts in distributed locations. The solution reduces employee inquiries by providing self-service visibility to the report’s status, and it also eases reporting, reconciliation and audit preparation by collecting documentation in a single repository. Perceptive Software’s ImageNow Also during the quarter, Perceptive Software announced version 6.6 of its award winning ImageNow software. Perceptive Software’s new 64-bit server architecture provides a more robust platform for the company to target and compete for larger enterprise deployments. Looking Forward In the second quarter of 2011, the company currently expects a low single-digit percentage decline in revenue year on year and GAAP earnings per share to be around $0.89 to $0.99, or $1.00 to $1.10 excluding $0.11 per share for restructuring-related and acquisition-related adjustments. GAAP earnings per share in the second quarter of 2010 were $1.07, or $1.23 excluding $0.16 per share for restructuring-related and acquisition-related adjustments. Conference Call Today The company will be hosting a conference call with securities analysts today at 8:30 a.m. (EDT). A live broadcast and a complete replay of this call can be accessed from Lexmark’s investor relations website at http://investor.lexmark.com. If you are unable to connect to the Internet, you can access the call via telephone at 888-693-3477 (outside the U.S. by calling 973-582-2710) using access code 58100121. Lexmark’s earnings presentation slides, including reconciliations between GAAP and non-GAAP financial measures, will be available on Lexmark’s investor relations website prior to the live broadcast. About Lexmark Lexmark International, Inc. (NYSE: LXK) provides businesses of all sizes with a broad range of printing and imaging products, software, solutions and services that help customers to print less and save more. Perceptive Software, a stand-alone software business within Lexmark, is a leading provider of enterprise content management software that helps organizations easily manage the entire lifecycle of their documents and content, simplifying their business processes, and fueling greater operational efficiency. In 2010, Lexmark sold products in more than 170 countries and reported more than $4 billion in revenue. To learn more about Lexmark, please visit www.lexmark.com. For more information on Perceptive Software, please visit www.perceptivesoftware.com. For more information on Lexmark, see the Lexmark Facebook page and follow us on Twitter at www.twitter.com/lexmarknews. For more information on Perceptive Software, see the Perceptive Software Facebook page and follow them on Twitter at www.twitter.com/perceptivesw. "Safe Harbor" Statement under the Private Securities Litigation Reform Act of 1995: Statements in this release which are not historical facts are forward-looking and involve risks and uncertainties which may cause the company’s actual results or performance to be materially different from the results or performance expressed or implied by the forward-looking statements. Factors that may impact such forward-looking statements include, but are not limited to, volatility of the global economy, fluctuations in foreign currency exchange rates; inability to be successful in the Company’s transition to higher-usage segments of the inkjet market; reliance on international production facilities, manufacturing partners and certain key supplier; inability to realize all of the anticipated benefits of the Company’s business combinations, including the Perceptive Software acquisition; market acceptance of new products and pricing programs; increased investment to support product development and marketing; the financial failure or loss of business with a key customer or reseller, including loss of retail shelf placements; periodic variations affecting revenue and profitability; excessive inventory for the Company and/or its reseller channel; failure to manage inventory levels or production capacity; credit risk associated with the Company’s customers, channel partners, and investment portfolio; aggressive pricing from competitors and resellers; the inability to develop new products and enhance existing products to meet customer needs on a cost competitive basis; possible changes in the size of expected restructuring costs, charges, and savings; entrance into the market of additional competitors focused on printing solutions and software solutions, including enterprise content management solutions; inability to perform under managed print services contracts; decreased supplies consumption; increased competition in the aftermarket supplies business; unforeseen cost impacts as a result of new legislation; changes in the Company’s tax provisions or tax liabilities; fees on the Company’s products or litigation costs required to protect the Company’s rights; inability to obtain and protect the Company’s intellectual property rights and defend against claims of infringement and/or anticompetitive conduct; the outcome of litigation or regulatory proceedings to which the Company may be a party; the inability to attract, retain and motivate key employees;changes in a country’s political or economic conditions; conflicts among sales channels; the failure of information technology systems; disruptions at important points of exit and entry and distribution centers; business disruptions; terrorist acts; acts of war or other political conflicts; or the outbreak of a communicable disease; and other risks described in the company’s Securities and Exchange Commission filings. The company undertakes no obligation to update any forward-looking statement. Lexmark and Lexmark with diamond design are trademarks of Lexmark International, Inc., registered in the U.S. and/or other countries. All other trademarks are the property of their respective owners. All features, specifications and capabilities are subject to change without notice. LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF EARNINGS (In Millions, Except Per Share Amounts) (Unaudited) Three Months Ended March 31 Revenue $ $ Cost of revenue Gross profit Research and development Selling, general and administrative Restructuring and related charges ) Operating expense Operating income Interest (income) expense, net Other expense (income), net Net impairment losses on securities Earnings before income taxes Provision for income taxes Net earnings $ $ Net earnings per share: Basic $ $ Diluted $ $ Shares used in per share calculation: Basic Diluted LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF FINANCIAL POSITION (In Millions) (Unaudited) March 31 December 31 ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Trade receivables, net Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Marketable securities Goodwill Intangibles, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term debt Other liabilities Total liabilities Stockholders' equity: Common stock and capital in excess of par Retained earnings Treasury stock, net ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP MEASURES (Unaudited) Net Earnings (In Millions) 1Q11 1Q10 GAAP $
